Continued from Box 3:
The newly proposed amendments contain limitations which have not been previously addressed in an office action and would require further search and consideration outside the scope of the AFCP 2.0; thus they will not entered at this time.

Continued from Box 12: 
Applicant's arguments filed 06/21/2021 have been fully but Applicants’ arguments are directed to the newly propose amendments, and as the amendments have not been entered these arguments are moot. While the Examiner agrees the proposed amendment would overcome the rejection as cited, further search and consideration would be needed to fully address the amended claims.

/ERIC J MCCULLOUGH/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Jason M Greene/Primary Examiner, Art Unit 1773